Cax4:16-6.e0- E20 NGG Dowatneretn? 250 Fite @ 46/0289 9 Paged Pbt4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

DAVID B. TRACEY et ai.,

Plaintiffs,
V. No. 1:16-cv-11620-NMG
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY et al.,
Defendants.
PLAINTIFFS’ UNOPPOSED

MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT

In accordance with Rule 23(e) of the Federal Rules of Civil Procedure, Plaintiffs respectfully
request preliminary approval of a Class Action Settlement. Defendants do not oppose this
motion.

On August 9, 2016, Plaintiffs brought this action alleging that Defendants breached their
fiduciary duties under the Employee Retirement Income Security Act of 1974 (“ERISA”) by
causing the Massachusetts Institute of Technology Supplemental 401(k) Plan (“Plan”) to pay
unreasonable recordkeeping and administrative fees and maintaining high-cost and
underperforming investment options. Doc. 1. Defendants disputes these allegations and deny
liability for any alleged fiduciary breach.

After three years of litigation, adversarial discovery and motion practice, and over four
months of arm’s length negotiations, on October 28, 2019, the parties entered into a Settlement
Agreement. See Exhibit A (Settlement Agreement attached hereto).

Under the terms of the Settlement Agreement, the Settlement Class is defined as:

All persons who participated in the Plan at any time during the Class Period,
including any Beneficiary of a deceased person who participated in the Plan at any
time during the Class Period, and/or Alternate Payee, in the case of a person subject

to a Qualified Domestic Relations Order who participated in the Plan at any time
during the Class Period.

Summ Mowe d, ain at, Amd. Anwvel ar Part; At Cowl antl approve
aco A elt fre wot Ar exceed $4 525, 000 Pape

wrung Whe Lodectan mThed. WI etm, USDT Vay ro
